DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 was filed after the mailing date of the Application on 06/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means” have been interpreted under 35 U.S.C. 112, sixth paragraph, coupled with functional language “for computing the average fluid flow rate during the timed period, comparing the computed average fluid flow rate to a desired flow rate, and adjusting the size of the variable orifice to minimize the difference between the computed flow rate and the desired flow rate”, without reciting sufficient structure to achieve the function.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 31 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “means” is corresponding to the “at least two secondary flow channels, which are in each case fluidically connected by way of an entrance and an exit to a main flow channel of the flow chamber and in each case extend between the corresponding entrance and the corresponding exit. The at least two secondary flow channels (as well as the main flow channel) may lie in the oscillation plane, and consequently in one plane. Alternatively, it is also possible for only one of the at least two secondary flow channels to lie in the oscillation plane.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-35, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reader (US 3,159,169).
The recitation “for generating an ultrasonic signal” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given below, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Reader is readable as a “fluidic component for generating an ultrasonic signal”.
With regards to claim 31:
Reader discloses (refer to Fig. 1 below) a fluidic component for generating an ultrasonic signal, with a flow chamber (28), which can be flowed through by a fluid flow, which enters the flow chamber through an inlet opening (12, 44) of the flow chamber and exits from the flow chamber through an outlet opening (32, 36) of the flow chamber, wherein the fluidic component has at least one means (40, 60) for forming an oscillation of the fluid flow at the outlet opening, the oscillation taking place in an oscillation plane, the fluidic component further comprising a separation device (S), which is designed to separate off a part from the oscillating fluid flow, wherein the separation device comprises an inlet opening (I), through which the oscillating fluid flow enters the separation device (S), and at least one first outlet opening (32) and at least one second outlet opening (36), through each of which a part of the oscillating fluid flow exits, wherein provided between the at least one first outlet opening of the separation device and the at least one second outlet opening of the separation device is a flow divider (D), which deflects the oscillating fluid flow alternately into the at least one first (32) and at least one second (36) outlet opening of the separation device, and
wherein the separation device is designed in such a way that the part of the oscillating fluid flow that is deflected into the at least one first outlet opening (30) of the separation device and the part of the oscillating fluid flow that is deflected into the at least one second outlet opening (36) of the separation device are not brought together again downstream of the flow divider (D).

    PNG
    media_image1.png
    590
    740
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 32:
	Reader discloses the fluidic component as claimed in claim 31, wherein the separation device (S) is designed in such a way that the part of the fluid flow that exits from the at least one first outlet opening (32) of the separation device and the part of the fluid flow that exits from the at least one second outlet opening (36) of the separation device are in each case directed along an axis, the axes diverging in the direction of fluid flow.
With regards to claim 33:
	Reader discloses the fluidic component as claimed in claim 31, wherein at least one of:
 	the at least one first outlet opening (32) of the separation device and the inlet opening (I) of the separation device have in each case an extent (width) in the oscillation plane and transversely to the direction of fluid flow, said extent (width) of the at least one first outlet opening (32) of the separation device being less than or equal to 150% of said extent of the inlet opening (I) of the separation device, the at least one first outlet opening of the separation device has a smaller cross-sectional area transversely to the direction of fluid flow than the inlet opening of the separation device, and
 	the at least one first outlet opening (32) and the at least one second outlet opening (36) of the separation device have a different extent in the oscillation plane and transversely to the direction of fluid flow (see FIG. 4).
With regards to claim 34:
	Reader discloses the fluidic component as claimed in claim 31, wherein the separation device (S) is arranged downstream of the outlet opening of the flow chamber (28).
With regards to claim 35:
	Reader discloses the fluidic component as claimed in claim 31, wherein at least one of:
 	the flow divider (D) comprises at least one curved wall, which is curved outwardly when viewed in the direction of fluid flow, and
 	the flow divider (D) and a wall that (W) is adjacent to the flow divider and limits the at least one first outlet opening (32) of the separation device form an angle which is less than 95° (the angle between the outlet openings of the flow divider is less than 95°).
With regards to claim 39:
	Reader discloses the fluidic component as claimed in claim 31, wherein the at least one first outlet opening of the separation device is provided to give off a part of the oscillating fluid flow as an ultrasonic signal, while the at least one second outlet opening of the separation device is provided to give off a remainder of the fluid flow.
With regards to claim 41:
	Reader discloses the fluidic component as claimed in claim 31, wherein the fluidic component is designed to generate an ultrasonic signal which comprises pulses which have a temporal pulse interval in relation to one another and in each case a full width at half maximum, the pulse interval being greater than or equal to twice the full width at half maximum (since the device of Reader has the same structure as the claimed device, it inherently has the expect functional result as the claimed device).
Claim(s) 31 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US 3,158,166).
With regards to claim 31:
Warren discloses (refer to Fig. 2 below) a fluidic component for generating an ultrasonic signal, with a flow chamber (14), which can be flowed through by a fluid flow, which enters the flow chamber through an inlet opening (13) of the flow chamber and exits from the flow chamber through an outlet opening (21, 22) of the flow chamber, wherein the fluidic component has at least one means (18, 19, 10, 20) for forming an oscillation of the fluid flow at the outlet opening, the oscillation taking place in an oscillation plane, the fluidic component further comprising a separation device (S2), which is designed to separate off a part from the oscillating fluid flow, wherein the separation device comprises an inlet opening (I2), through which the oscillating fluid flow enters the separation device (S2), and at least one first outlet opening (15, 21) and at least one second outlet opening (17, 22), through each of which a part of the oscillating fluid flow exits, wherein provided between the at least one first outlet opening of the separation device and the at least one second outlet opening of the separation device is a flow divider (16), which deflects the oscillating fluid flow alternately into the at least one first (15) and at least one second (17) outlet opening of the separation device, and
 	wherein the separation device is designed in such a way that the part of the oscillating fluid flow that is deflected into the at least one first outlet opening (21) of the separation device and the part of the oscillating fluid flow that is deflected into the at least one second outlet opening (22) of the separation device are not brought together again downstream of the flow divider (16).
With regards to claim 37:
 	Facteau et al. discloses the fluidic component as claimed in claim 31, wherein the means for forming an oscillation comprises at least two secondary flow channels (18, 19), which are in each case fluidically connected by way of an entrance and an exit (10, 13) to a main flow channel of the flow chamber (14) and in each case extend between the corresponding entrance and the corresponding exit, wherein the at least two secondary flow channels have different lengths (see FIG. 3 of Fig. 2 above).


    PNG
    media_image2.png
    1137
    906
    media_image2.png
    Greyscale

Fig. 2
Claim(s) 31, 42-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (US 3,228,410).
With regards to claim 31:
Warren et al. discloses (refer to Fig. 3 below) a fluidic component for generating an ultrasonic signal, with a flow chamber (23), which can be flowed through by a fluid flow, which enters the flow chamber through an inlet opening (22) of the flow chamber and exits from the flow chamber through an outlet opening (26, 27) of the flow chamber, wherein the fluidic component has at least one means (14, 15) for forming an oscillation of the fluid flow at the outlet opening, the oscillation taking place in an oscillation plane, the fluidic component further comprising a separation device (S3), which is designed to separate off a part from the oscillating fluid flow, wherein the separation device comprises an inlet opening (I3), through which the oscillating fluid flow enters the separation device (S3), and at least one first outlet opening (26) and at least one second outlet opening (27), through each of which a part of the oscillating fluid flow exits, wherein provided between the at least one first outlet opening of the separation device and the at least one second outlet opening of the separation device is a flow divider (28), which deflects the oscillating fluid flow alternately into the at least one first (26) and at least one second (27) outlet opening of the separation device, and
 	wherein the separation device is designed in such a way that the part of the oscillating fluid flow that is deflected into the at least one first outlet opening (26) of the separation device and the part of the oscillating fluid flow that is deflected into the at least one second outlet opening (27) of the separation device are not brought together again downstream of the flow divider (28).

    PNG
    media_image3.png
    921
    889
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 42:
 	Warren et al. discloses the fluidic component as claimed in claim 31, wherein the means for forming an oscillation of the fluid flow comprises a device (D3) for providing an auxiliary fluid flow and at least one feed line (14, 15), which is fluidically connected on the one hand to the device and on the other hand to the flow chamber (23) of the fluidic component in order to feed the auxiliary fluid flow to the flow chamber, wherein the at least one feed line is arranged with respect to the flow chamber in such a way that the auxiliary fluid flow enters the flow chamber at an angle unequal to 0° in relation to the fluid flow flowing from the inlet opening to the outlet opening, and in that the auxiliary fluid flow is provided by the device as an oscillating auxiliary fluid flow, so that the at least one feed line feeds the auxiliary fluid flow to the flow chamber of the fluidic component variably over time. 
With regards to claim 43:
 	Warren et al. discloses the fluidic component as claimed in claim 42, wherein the device (D3) for providing an auxiliary fluid flow comprises a second fluidic component, which comprises a flow chamber (13) that can be flowed through by the auxiliary fluid flow, which enters the flow chamber through an inlet opening of the flow chamber and exits from the flow chamber through an outlet opening of the flow chamber, wherein the second fluidic component has at least one means (19) for forming an oscillation of the auxiliary fluid flow at the outlet opening, the oscillation taking place in an oscillation plane, wherein the at least one means for forming an oscillation of the auxiliary fluid flow comprises a secondary flow channel (19), which is fluidically connected by way of an entrance (12) and an exit (17, 18) to a main flow channel of the flow chamber and extends between the entrance and the exit.

With regards to claim 44:
 	Warren et al. discloses the fluidic component as claimed in claim 42, wherein the means for forming an oscillation of the fluid flow comprises two feed lines (14, 15), which are in each case fluidically connected to the flow chamber (23) on opposite sides of the flow chamber of the fluidic component.
With regards to claim 45:
 	Warren et al. discloses the fluidic component as claimed in claim 44, wherein at least one of:
 	provided downstream of the device (D3) for providing an auxiliary fluid flow is a second flow divider (16), which deflects the oscillating auxiliary fluid flow exiting from the device alternately into the two feed lines (14, 15), and
 	the two feed lines are flowed through by the auxiliary fluid flow at offset times.
Claim(s) 31 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Reader (US 3,159,168).
With regards to claim 31:
Reader discloses (refer to Fig. 4 below) a fluidic component for generating an ultrasonic signal, with a flow chamber (12), which can be flowed through by a fluid flow, which enters the flow chamber through an inlet opening (13) of the flow chamber and exits from the flow chamber through an outlet opening (30, 31, 32) of the flow chamber, wherein the fluidic component has at least one means (22, 23) for forming an oscillation of the fluid flow at the outlet opening, the oscillation taking place in an oscillation plane, the fluidic component further comprising a separation device (S4), which is designed to separate off a part from the oscillating fluid flow, wherein the separation device comprises an inlet opening (I4), through which the oscillating fluid flow enters the separation device (S4), and at least one first outlet opening (30) and at least one second outlet opening (31), through each of which a part of the oscillating fluid flow exits, wherein provided between the at least one first outlet opening of the separation device and the at least one second outlet opening of the separation device is a flow divider (D4), which deflects the oscillating fluid flow alternately into the at least one first (30) and at least one second (31) outlet opening of the separation device, and
 	wherein the separation device is designed in such a way that the part of the oscillating fluid flow that is deflected into the at least one first outlet opening (30) of the separation device and the part of the oscillating fluid flow that is deflected into the at least one second outlet opening (31) of the separation device are not brought together again downstream of the flow divider (D4).

    PNG
    media_image4.png
    327
    555
    media_image4.png
    Greyscale

Fig. 4
With regards to claim 46:
 Reader discloses the fluidic component as claimed in claim 31, wherein the separation device comprises at least one first outlet opening (30), at least one second outlet opening (31) and at least one third outlet opening (32), through each of which a part of the oscillating fluid flow exits, wherein provided between the at least one first outlet opening of the separation device, the at least one second outlet opening of the separation device and the at least one third outlet opening of the separation device is a flow divider, which deflects the oscillating fluid flow alternately into the at least one first, second and third outlet opening of the separation device, wherein one (32) of the outlet openings lies on an axis which extends substantially midway between the maximum deflections of the oscillating fluid flow, and has a smaller cross-sectional area than the other outlet openings of the separation device (since the smallest cross section of outlet (32) is smaller than the smallest cross section of the outlet (30, 31)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeken et al. (US 3,729,702) in view of Reader (US 3,159,169).
With regards to claim 47:
 	Beeken et al. discloses (refer to Fig. 5 below) a device for generating an ultrasonic signal, wherein the device comprises a fluidic component for generating an ultrasonic signal (34) and a fluid flow source (36) for providing a fluid flow, wherein the fluid flow source is fluidically connected to the inlet opening of the flow chamber of the fluidic component (34), wherein the fluidic component having a flow chamber, which can be flowed through by a fluid flow, which enters the flow chamber through an inlet opening of the flow chamber and exits from the flow chamber through an outlet opening (46, 62) of the flow chamber, wherein the fluidic component has at least one means for forming an oscillation of the fluid flow at the outlet openings, a separation device, which is designed to separate off a part from the oscillating fluid flow, wherein the separation device is designed in such a way that the part of the oscillating fluid flow that is deflected into the at least one first outlet opening (46) of the separation device and the part of the oscillating fluid flow that is deflected into the at least one second outlet opening (62) of the separation device are not brought together again downstream of the separation device.

    PNG
    media_image5.png
    1162
    876
    media_image5.png
    Greyscale

Fig. 5
Beeken et al. does not disclose the fluidic component for generating an ultrasonic signal of claim 31.
	Reader discloses the fluidic component for generating an ultrasonic signal of claim 31 (see rejected claim 31 above) which comprises the same structure of the fluidic component of Beeken et al.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beeken et al. to have the fluidic component for generating an ultrasonic signal of Reader as an alternative for the component for generating an ultrasonic signal of Beeken et al. to provide the same expected functional of generating ultrasonic signal for the device of Beeken since they both have the same structural design.
	Beeken et al., as modified, discloses the device of claim 47.
With regards to claim 49:
 	Beeken et al., as modified, discloses (refer to Fig. 5 above) an ultrasonic measurement device, comprising:
 	a device (4) for generating an ultrasonic signal, a device (6) for receiving an ultrasonic signal, and
 	a signal processing unit (32) for processing the received ultrasonic signal, wherein the device for generating an ultrasonic signal comprises a fluidic component as claimed in claim
31.
With regards to claim 50:
 	Beeken et al., as modified, discloses the ultrasonic measurement device as claimed in claim 49, wherein the device for receiving an ultrasonic signal is configured to receive an ultrasonic signal emitted by the device for generating an ultrasonic signal and reflected outside the ultrasonic measurement device and to receive a reference signal, the reference signal being provided by the fluid flow exiting from the at least one second outlet opening of the separation device.
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeken et al. (US 3,729,702) and Reader (US 3,159,169), as applied to claim 47 above, and in view of Camplin et al. (US 4,482,366).
With regards to claim 48:
 Beeken et al., as modified, discloses the device of claim 47 (see rejected claim 47 above) wherein the fluid flow source and the auxiliary fluid flow source are in each case a gas flow source.
Beeken et al., as modified, does not disclose the fluid flow source and/or the auxiliary fluid flow source comprises a valve, in order to set a pressure of the fluid flow or auxiliary fluid flow exiting from the fluid flow source and the auxiliary fluid flow source, respectively.
Camplin et al. discloses (refer to Fig. 6 below) a valve (42) between a fluid source (40) to control the pressurized air to the fluidic oscillation device.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beeken et al. to have the valve between the air source and the fluidic oscillation device as disclosed by Camplin et al. to provide the on demand controlling of pressurized air to the device.


    PNG
    media_image6.png
    606
    740
    media_image6.png
    Greyscale

Fig. 6
Claim(s) 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reader (US 3,159,168), as applied to claim 1 above, and further in view of Rafferty (US 2021/0223758).
With regards to claim 36:
	Reader discloses the fluidic component as claimed in claim 31 (see rejected claim 31 above), wherein the flow chamber has an extent perpendicularly to the oscillation plane.
	Reader does not disclose the extent being variable, and
 	the at least one first outlet opening of the separation device is variable in its position, form and/or size.
	Rafferty discloses (refer to Fig. 7 below) a fluidic oscillation device comprising a flow chamber has an extent perpendicular to the oscillation plane, the extent being variable, and the at least one outlet opening is variable in its position, form and /or size.

    PNG
    media_image7.png
    1147
    943
    media_image7.png
    Greyscale

Fig. 7
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reader to have the design as disclosed by Rafferty wherein the flow chamber have the extent being variable to provide the device with the ability of adjust the aspect ratio of the fluidic oscillator and thus the fluid property (i.e. flow, pressure, oscillating frequency) of the fluid exiting the oscillator.
	Reader, as modified, discloses fluidic component as claimed in claim 36.
 	Claim(s) 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 3,158,166).
With regards to claim 38:
	Reader discloses the fluidic component as claimed in claim 37 wherein the at least two secondary flow channels have different lengths, except the first of the at least two secondary flow channels is at least twice as long as a second of the at least two secondary flow channels. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluidic component of Reader to have the first of the at least two secondary flow channels is at least twice as long as a second of the at least two secondary flow channels for a particular application wherein this size work best, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753